Citation Nr: 0031233	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the military from 
September 1974 to September 1977.

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied the 
veteran's claim for service connection for paranoid 
schizophrenia.  The RO notified him of the decision, and of 
his procedural and appellate rights, and he did not appeal.  
Consequently, the RO's decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(1994).

On October 17, 1997, the veteran requested that his claim be 
reopened.  But the RO in Winston-Salem, North Carolina, the 
state where he had moved to, determined in April 1998 that 
the claim could not be reopened because new and material 
evidence had not been submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO again 
determined in January 1999 that there was no new and material 
evidence to reopen the claim, and the veteran appealed to the 
Board of Veterans' Appeals (Board).  As support for his 
claim, he testified at a video-conference hearing in October 
1999, which the signing judge of this remand conducted.


REMAND

During his video-conference hearing, the veteran indicated 
that additional treatment records need to be obtained as 
further support for his appeal.  The medical records in 
question pertained to treatment that he received on various 
occasions from 1990 to 1996 at the VA Medical Center (VAMC) 
in Hines, Illinois, for 3 months during the Spring of 1994 at 
the Lakeside VAMC in Chicago, Illinois, and on several 
occasions since March 1998 at the VAMC in Asheville, North 
Carolina.  Although most of those treatment records already 
have been obtained by the RO, and are of record (despite the 
contentions of the representative to the contrary), 
those concerning the treatment since 1998 at the VAMC in 
Asheville have not.  Thus, the RO must obtain that evidence 
as well-particularly since the veteran also alleged during 
his video-conference hearing that one of his primary care 
psychiatrists at that facility has indicated that the 
paranoid schizophrenia at issue was initially manifest during 
service, although doctors in service misdiagnosed it.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Graves v. 
Brown, 8 Vet. App. 522 (1996), citing 38 U.S.C.A. § 5103(a).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of all sources of treatment 
(VA, private or other) that he has 
received since 1998 for paranoid 
schizophrenia or other mental illness.  
This list should include, but is not 
limited to, records of treatment that he 
has received since 1998 at the VAMC in 
Asheville, North Carolina.  After 
securing any necessary authorization, the 
RO should directly contact the sources 
identified and obtain copies of the 
relevant records in their possession, in 
accordance with 38 C.F.R. § 3.159 (2000).  
All additional evidence obtained should 
be associated with the other evidence of 
record.

2.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should re-adjudicate the veteran's claim 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for 
its decision and address all issues and 
concerns noted in this REMAND.

3.  If the claim continues to be denied, 
then the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Keith W. Allen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


